Dewey, J.
The provisions of acts imposing penalties are *563not to be extended, by construction, beyond their obvious meaning and intent, as manifest upon the face of the statute. Corporations are not, in terms, included in the statute on which this action is brought. They may be said to be embraced in the word “ owner” of any manufacturing establishment ; and if the provision had been thus limited, and no penalty imposed on other persons than the owners of the establishment, it would perhaps have been a reasonable construction, and necessary to give force and effect to the statute, to the extent designed, to have held the corporation liable to the penalty under the description of “ owner.” But ample provision is made to reach the cases of corporations managing their establishments through agents or superintendents. The agents or superintendents of manufacturing establishments are, by the express terms of the statute, liable to its penalties. Thus every case may be reached, without applying the penalties to corporate bodies, and sustaining actions against them, in their corporate name, for breach of this statute. The penalty may thus also be enforced with greater facility, as the offence consists in knowingly employing children under the age of twelve years, contrary to the provisions of the act. The fact of such knowledge could not, in ordinary cases, be brought home to the corporation, as such, though it might be shown to exist with reference to the agent or superintendent.

New trial granted.